Fourth Court of Appeals
                               San Antonio, Texas
                                       July 2, 2014

                                   No. 04-13-00897-CV

                   Lynn Noble HAWTHORNE a/k/a Lynn Hawthorne,
                                   Appellant

                                            v.

                                   Jack GUENTHER,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-20197
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
Appellants reply brief is due on July 9, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court